Citation Nr: 0733447	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-32 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinus bradycardia.

2.  Entitlement to service connection for right (dominant) 
carpal tunnel syndrome.

3.  Entitlement to an initial compensable evaluation for 
deviated nasal septum, status-post septoplasty.

4.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.

5.  Entitlement to an initial compensable evaluation for 
laceration scar of the left forehead.

6.  Entitlement to a 10 percent evaluation based on multiple 
non-compensable service-connected disabilities, under 
38 C.F.R. § 3.324.  




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty for more than 22 years 
prior to his retirement in July 2001.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2006, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran's sinus bradycardia was incurred in or 
aggravated during active duty, nor may it be so presumed.

2.  The competent medical evidence, overall, does not show 
that the veteran's right (dominant) carpal tunnel syndrome 
was incurred in or aggravated during active duty.

3.  The competent medical evidence, overall, shows that the 
veteran's deviated nasal septum, status-post septoplasty, 
does not result in 50 percent obstruction of the nasal 
passage on both sides to complete obstruction on one side.  

4.  The competent medical evidence, overall, shows that the 
veteran's allergic rhinitis does not result in greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  

5.  The competent medical evidence, overall, shows that the 
veteran's laceration scar of the left forehead is not a 
moderate disfiguring scar and does not include one 
characteristic of disfigurement.  

6.  The veteran is in receipt of compensable evaluations for 
service-connected disabilities, effective from the date of 
his claim.  


CONCLUSIONS OF LAW

1.  Service connection for sinus bradycardia is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).

2.  Service connection for right (dominant) carpal tunnel 
syndrome is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  The criteria for an initial compensable evaluation for 
deviated nasal septum, status-post septoplasty, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic 
Code 6502 (2007).

4.  The criteria for an initial compensable evaluation for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.97, Diagnostic Code 6522 (2007).

5.  The criteria for an initial compensable evaluation for 
laceration scar of the left forehead.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §  4.118, 
Diagnostic Code 7800 (prior to August 30, 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2007).

6.  A 10 percent evaluation based on multiple non-compensable 
service-connected disabilities under 38 C.F.R. § 3.324 is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§  3.324 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including cardiovascular-renal 
disease, may be presumed to have been incurred during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records show that he had 
questionable carpal tunnel syndrome in March 1994.  Testing 
by orthopedics at that time showed normal X-rays, negative 
Tinel's sign and no pain to forced supination or pronation.  
The pain etiology was noted to be unclear.  Sinus bradycardia 
was shown in November 1996 and May 1999.  The veteran had 
normal sinus rhythm in March 2001.  The veteran's May 2001 
retirement report of medical history is negative for 
pertinent complaints or physician's summary and elaboration.  
The veteran's undated retirement medical examination shows 
that clinical examinations of the heart and upper extremities 
were normal.  The report identifies no pertinent defects or 
diagnoses.  

Overall, the veteran's service medical records weigh against 
each of his claims for service connection.  They do not show 
that he ever had an actual diagnosis of carpal tunnel 
syndrome during active duty, or either claimed condition at 
separation.

The veteran was provided a private stress test in March 2004.  
The diagnosis was no chest pain, no ischemic changes and 
normal treadmill stress test.  This report weighs against the 
claim as it shows that the veteran did not have any symptoms 
or findings related to the heart.   

The report of a March 2007 VA examination provides that the 
examiner reviewed the veteran's claims file.  With respect to 
the veteran's cardio examination, the examiner noted that 
over the past ten years the veteran generally had a series of 
absolutely normal appearing EKGs.  Someone had been 
particularly overzealous and described a heart rate of 57 
beats per minute as bradycardia which set off a chain of 
events to evaluate the "bradycardia."  In fact, the veteran 
had interspersed EKGs with normal or greater than 60 beats 
per minute.  He had no other abnormalities on EKG and no 
other symptomatology related to the heart.  

The veteran's bradycardia, although technically below what 
was considered "normal" of 60 to 100 beats per minute, was 
certainly well within normal range because the veteran was a 
well trained individual with a normal athletic type of heart 
and exercised frequently, and he was in "good shape" 
physically.  If this particular EKG were considered 
"abnormal, virtually all Olympic athletes would be in the 
hospital.  The veteran also underwent an exercise stress test 
shortly after leaving the military that was totally normal.  
The examiner stated that no other workup was required, this 
was not pathologic or abnormal in any way and there was no 
issue of abnormality here.  This was not an abnormal 
condition for this veteran's heart.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present sinus bradycardia.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, entitlement 
to service connection for sinus bradycardia is denied. 

With respect to the veteran's right carpal tunnel syndrome, 
in a March 2007 report a VA examiner set forth a review of 
the veteran's pertinent service medical records as well as 
his current complaints.  Current testing resulted in a 
diagnosis of mild carpal tunnel syndrome responding well to 
decreased use, decreased overuse and use of cock-up splint on 
both wrists.  

The examiner stated that it was not as likely as not that the 
veteran's right carpal tunnel syndrome originated during 
active duty.  The examiner noted the negative inservice 
findings, the negative inservice orthopedic opinion and the 
fact that there was no marked symptomatology from 1994 to the 
last couple of years.  

The Board finds that the March 2007 VA opinion is highly 
probative evidence against the veteran's claim.  It is based 
on current examination results and a review of the medical 
record.  It is supported by reference to physical findings, 
or their absence, in the medical record.  This fact is 
particularly important, in the Board's judgment, as the 
reference makes for a more convincing rationale.

With respect to the veteran's own contentions as to service 
connection, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Nevertheless, to the extent that the veteran is able to 
observe continuity of cardiac symptoms and right carpal 
tunnel syndrome since service, his opinions are outweighed by 
the service medical records (which show neither condition at 
separation) and the probative medical opinions against the 
claims.  

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Initial compensable evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In every instance where the schedule does not provide 
otherwise, a zero percent evaluation shall be assigned when 
the requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (2007).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  The veteran is accordingly competent to 
report pain but is not competent to provide an opinion 
requiring medical knowledge or a clinical examination by a 
medical professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence that any of his 
service-connected disabilities warrant a compensable initial 
evaluation on any basis other than pain.  

Deviated nasal septum

The veteran's disability is evaluated under Diagnostic Codes 
6599-6502.  Diagnostic Code 6502 provides that a 10 percent 
evaluation is assignable for traumatic deviation of the nasal 
septum with 50 percent obstruction of the nasal passage on 
both sides to complete obstruction on one side.  Diagnostic 
Code 6502.

The report of a March 2007 VA examination provides that the 
veteran reported being totally asymptomatic from breathing 
problems since a septoplasty.  The veteran had no oxygen or 
respirator, or interference with breathing through his nose.  
Testing showed that the veteran had zero percent obstruction 
with unilateral breathing on both sides.  The pertinent 
diagnosis was previous history of nasal obstruction secondary 
to turbinate hypertrophy, now five to six years status-post 
nasal septoplasty with an excellent result and totally 
asymptomatic for breathing problems.  The examiner stated 
that the veteran achieved a perfect result from his surgery 
and had no obstruction to breathing. 

The March 2007 VA examination report is strong evidence 
against a compensable initial evaluation for deviated septum.  
Diagnostic Code 6502.  Simply put, the veteran himself 
reports having no symptoms and the objective medical findings 
of record corroborate this.  

Allergic rhinitis

The veteran's disability is evaluated under Diagnostic Code 
6522.  Diagnostic Code 6522 provides a 10 percent rating for 
allergic rhinitis without polyps, but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.

An undated, non-VA treatment report shows a diagnosis of 
perennial allergic rhinitis.  A December 2004 private 
treatment report shows an existing or possible diagnosis of 
vasomotor rhinitis.  These records do not support the 
veteran's claim as they do not show any obstruction.  
Diagnostic Code 6522.

The report of a March 2007 VA examination provides that the 
examiner saw no nasal polyps and the veteran was not 
symptomatic for any rhinitis that day.  Testing showed that 
the veteran had zero percent obstruction with unilateral 
breathing on both sides.  The pertinent diagnosis was 
previous history of allergic rhinitis, the veteran had been 
tested for allergies and was allergic to dust mites.  He was 
taking two medications with no side effects from either, with 
excellent results and no symptoms related to his history of 
allergic rhinitis.  The examiner stated that with the 
veteran's allergy testing and newer medications, he was 
totally asymptomatic for allergic rhinitis.

The March 2007 VA examination report is strong evidence 
against a compensable initial evaluation for allergic 
rhinitis.  Diagnostic Code 6522.  The objective medical 
findings are negative for any obstruction of nasal passage.

Laceration scar of the left forehead

The veteran's scar is evaluated as disfigurement of the head, 
face or neck under Diagnostic Code 7800.  The schedular 
criteria by which skin disabilities are evaluated changed 
during the pendency of the appeal, effective on August 30, 
2002.  67 Fed. Reg. 49,590 (July 31, 2002).

Under the prior version of Diagnostic Code 7800, a moderate 
disfiguring scar of the head, face, or neck warrants an 
evaluation of 10 percent.  Diagnostic Code 7800 (2002).

Under the new criteria, a 10 percent evaluation is assigned 
when a disfigurement of the head, face or neck has one 
characteristic of disfigurement.  Diagnostic Code 7800 
(2007).  A Note lists eight characteristics of disfigurement 
used for evaluating the disability: (1) scar 5 or more inches 
(13 or more cm.) in length; (2) scar at least one-quarter 
inch (0.6 cm.) wide at widest part; (3) surface contour of 
scar elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

The report of a March 2007 VA examination of the veteran's 
scar provides that the veteran had a 2.5 by 0.2 cm. scar of 
the left forehead, above the medial margin of the left 
eyebrow, exactly coinciding with a facial wrinkle.  The scar 
was virtually invisible or at least unnoticeable except up 
very close and with good light and also flattening the skin 
with two sets of fingers and observing closely where the 
veteran directed the examiner.  Specifically, the scar was 
the same color as the surrounding skin.  There was no pain, 
numbness, adherence, instability, elevation or depression of 
the surface contour, inflammation, edema, or keloid 
formation.  There was no color difference compared to the 
surrounding skin and no asymmetry, induration, or limitation 
of motion caused by the scar.  There was absolutely no 
visible scar on gross examination, there was no disfigurement 
at all, and photographs would not even show the scar.  The 
diagnosis was totally asymptomatic virtually invisible small, 
old well-healed surgically closed laceration scar coinciding 
exactly with the center of a forehead wrinkle and therefore 
invisible on the veteran, totally asymptomatic.  

The March 2007 VA examination report is strong evidence 
against a compensable initial evaluation under the old or the 
new criteria.  Diagnostic Code 7800 (2002) and Diagnostic 
Code 7800 (2007).  Simply put, the objective medical record 
demonstrates that the veteran's scar results in no 
disfigurement and is asymptomatic.  

As the preponderance of the evidence is against each of the 
claims for a compensable initial evaluation, the benefit of 
the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Compensable rating

During the pendency of the appeal, a June 2007 rating 
decision assigned the veteran service connection and 
compensable evaluations for several disabilities from July 2, 
1001, the date following discharge from service (i.e., for 
the entire appeal period at issue).  See 38 C.F.R. § 3.400 
(2007).  Consequently, as a compensable rating under 38 
C.F.R. § 3.324 requires that the appellant not be in receipt 
of a compensable rating for any service connected disorder, 
the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in August 
2003, July 2006 and January 2007 that discussed the 
particular legal requirements applicable to the veteran's 
claims, the evidence considered, and the pertinent laws and 
regulations.  VA made all efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the veteran's possession.  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  VA 
provided the veteran Dingess notice in July 2006.  Simply 
stated, based on the notice already provided to the veteran 
cited above, a further amended notice to the veteran would 
not provide a basis to grant these claims.  Moreover, neither 
the veteran nor his representative has made any showing or 
allegation that the content of the VCAA notice resulted in 
any prejudice to the veteran. 

With respect to the issues concerning seeking initial 
compensable ratings, the Court held that "the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, §5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, supra.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 116 - 118 (2007).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  In 
addition, VA has conducted examinations with respect to the 
claims on appeal.  In this case, the RO has made all 
reasonable efforts to assist the veteran in the development 
of his claim.  Therefore, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for sinus bradycardia is denied.

Service connection for right (dominant) carpal tunnel 
syndrome is denied.

An initial compensable evaluation for deviated nasal septum, 
status-post septoplasty, is denied.

An initial compensable evaluation for allergic rhinitis is 
denied.

An initial compensable evaluation for laceration scar of the 
left forehead is denied.  

A 10 percent evaluation based on multiple non-compensable 
service-connected disabilities, under 38 C.F.R. § 3.324, is 
denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


